296 U.S. 658
56 S. Ct. 383
80 L. Ed. 469
RAILWAY ENGINEERING EQUIPMENT COMPANY et al.,  petitioners,v.OREGON SHORT LINE RAILROAD COMPANY.*
No. 631.
Supreme Court of the United States
January 6, 1936

Messrs. Wallace R. Lane and Hervey S. Knight, both of Chicago, Ill., for petitioners.


1
For opinion below, see 79 F.(2d) 469.


2
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Tenth Circuit denied.



*
 Rehearing denied 297 U.S. 727, 56 S. Ct. 497, 80 L. Ed. 1010.